DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the remarks entered on 3/22/2022. 
Status of Claims
Claims 1, 8-9, 15 are amended. Claims 2-7, 10-14, 16-20 are cancelled. Claim(s) 1, 8-9, 15 are pending in this Office action. Claim(s) 1, 8-9, 15 are rejected. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims  rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: Claims 1, 8-9, 15 are directed to statutory categories (claims 1 and 8 are directed to the statutory category of process, claim 9 is a computer program product, and claim 15 is directed to a system). Thus, each of the claims falls within one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).
Step 2A: Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of  Mental Processes-“Concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” and Mathematical Concepts (mathematical calculations, relationships or formulas/equation). Regarding independent claims 1, 9, and 15, the abstract idea includes the following bolded claim limitations in claim 1 (claims 9 and 15 also recite identical or substantially similar limitations):
a computer receiving a question input by a voice of a user to the cognitive entity- this limitation amounts to mental processes of observing and evaluating a question of a user;
the computer determining a context of the user by- this limitation amounts to mental processes of evaluating a context of a user; 
the computer receiving, from a tone analyzer, a tone of the voice of the user- this limitation amounts to mental processes of evaluating and judging a voice tone of a user; and 
the computer determining that the tone of the voice of the user indicates a level of urgency that exceeds a threshold level, the level of urgency being an attribute of the context of the user- this limitation amounts to mental processes of evaluating and judging a level of urgency based on the voice tone of a user based on a threshold level, wherein the level is a mathematical relationship; 
based on the context of the user, the computer selecting an amount of detail for a response to the question, the amount of detail being selected from different amounts of detail, and the selecting the amount including- this limitation amounts to mental processes of evaluating and giving an opinion about a response: 
the computer retrieving a base response from base responses in a distributed knowledge base that associates the base response with the question- this limitation amounts to mental processes of evaluating in a human mind a suitable response; 
the computer looking up and retrieving an annotation from annotations in the distributed knowledge base so that the looked up and retrieved annotation is associated with the base response and specifies a tone of voice that matches the received tone of the voice of the user- this limitation amounts to mental processes of evaluating in a human mind how to respond back ; and 
based on the level of urgency exceeding the threshold level, the computer generating a deflated version of the base response by deleting phrases or sentences from the base response that are indicated by the retrieved annotation- this limitation amounts to mental processes of evaluating and judging in a human mind how to shorten a response based on a threshold level, which is a mathematical relationship; and 
the computer presenting the deflated version of the base response to the user as the response to the question, so that the response to the question has the selected amount of detail.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because it only recites these additional elements. The additional elements include the following bolded claim elements in independent claim 1 where claims 9 and 17 also recite substantially similar limitations: 
a computer receiving a question input by a voice of a user to the cognitive entity- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b. In addition, this computer is receiving data (a question input), which amounts to mere data gathering, which is an insignificant extra solution activity according to MPEP 2106.05g;
the computer determining a context of the user by- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b; 
the computer receiving, from a tone analyzer, a tone of the voice of the user- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b. In addition, this computer is receiving data (a tone), which amounts to mere data gathering, which is an insignificant extra solution activity according to MPEP 2106.05g; and 
the computer determining that the tone of the voice of the user indicates a level of urgency that exceeds a threshold level, the level of urgency being an attribute of the context of the user- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b; 
based on the context of the user, the computer selecting an amount of detail for a response to the question, the amount of detail being selected from different amounts of detail, and the selecting the amount including- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b: 
the computer retrieving a base response from base responses in a distributed knowledge base that associates the base response with the question- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b. In addition, this computer is retrieving data (a base response), which amounts to mere data gathering, which is an insignificant extra solution activity according to MPEP 2106.05g; 
the computer looking up and retrieving an annotation from annotations in the distributed knowledge base so that the looked up and retrieved annotation is associated with the base response and specifies a tone of voice that matches the received tone of the voice of the user- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b. In addition, this computer is retrieving data (annotations), which amounts to mere data gathering, which is an insignificant extra solution activity according to MPEP 2106.05g; and 
based on the level of urgency exceeding the threshold level, the computer generating a deflated version of the base response by deleting phrases or sentences from the base response that are indicated by the retrieved annotation- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b; and 
the computer presenting the deflated version of the base response to the user as the response to the question, so that the response to the question has the selected amount of detail- It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. See MPEP 2106.05b. In addition, this computer is outputting the result of the judicial exception, which amounts to a post-solution activity, also considered as an insignificant extra solution activity according to MPEP 2106.05g.

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements explained above amount to a generic computer components (see MPEP 2106.05(b)), and insignificant extra solution activity (MPEP 2106.05(g)). In addition, some of the limitations are also well understood, routine and conventional (see MPEP 2106.05(d)) as it can be seen below:
a computer receiving a question input by a voice of a user to the cognitive entity- receiving or transmitting data is a well understood, routine and conventional element per MPEP 2106.05 (d) II. i.;
the computer receiving, from a tone analyzer, a tone of the voice of the user- receiving or transmitting data is a well understood, routine and conventional element per MPEP 2106.05 (d) II. i.; and 
the computer retrieving a base response from base responses in a distributed knowledge base that associates the base response with the question- retrieving information in memory is a well understood, routine and conventional element per MPEP 2106.05 (d) II. iv.; 
the computer looking up and retrieving an annotation from annotations in the distributed knowledge base so that the looked up and retrieved annotation is associated with the base response and specifies a tone of voice that matches the received tone of the voice of the user- retrieving information in memory is a well understood, routine and conventional element per MPEP 2106.05 (d) II. iv.
The claims are not patent eligible. 

Dependent claim 8, when respectively analyzed as an ordered combination, is also found patent ineligible under 35 U.S.C. 101 because the additional claimed limitations fail to establish that the claims are not directed to an abstract idea, as they further recite embellishment of the judicial exception. 
Claim 8 recites:
providing at least one support service for at least one of creating, integrating, hosting, maintaining, and deploying computer readable program code in the computer, the program code being executed by a processor of the computer to implement (these are generic computer functions that serve are mere instructions to apply the abstract idea on a computer per MPEP 2106.05(f)) the steps of receiving the question (receiving data is considered mere data gathering per MPEP 2106.05(g) and also well understood, routine and conventional per MPEP 2106.05 (d) II i.), the determining the context of the user, the selecting the amount of detail for the response to the question (determining a context is a mental process, and selecting amount of details for a response is also mental process), and generating and presenting the deflated version of the base response to the user as the response to the question so that the response to the question has the selected amount of detail (this is mainly the output of the abstract idea, being post solution activity per MPEP 2106.05(g)).
Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
 			Response to Arguments
The Applicant’s arguments regarding the rejection of above claims have been fully considered.
In reference to Applicant’s arguments about:
Claim objections.
Examiner’s response:
            Objections are withdrawn.
In reference to Applicant’s arguments about:
35 USC 112(a) and (b) rejections.
Examiner’s response:
            Rejections are withdrawn.
In reference to Applicant’s arguments about:
Rejections under 35 USC 101.
Examiner’s response:
	Examiner respectfully disagrees. After reconsideration of the claim limitations as amended, examiner still understands that the claimed invention is directed to a judicial exception. As it can be seen in the rejection above, examiner provides a step by step analysis following the Revised Patent Subject Matter Eligibility Guidance (2019) PEG. According to Step 1, the claims are directed to statutory categories. Following to Step 2A, prong 1, examiner understands that the invention is directed to the abstract idea of mental processes and mathematical relationships. In summary, the claims are directed toward the mental processes that a human person can apply in its mind for analyzing and evaluating another person’s voice tone in order to think and reply back with the most appropriate response based on the circumstance and a level of urgency and ultimately deliver a clear and concise response. Following to step 2A, prong 2, the additional elements included in the claim limitations amount to generic computer component, instructions to apply the mental process on a computer, and mere data gathering and output. Finalizing with step 2B, the some of the additional elements further recite elements recognized by the courts as well understood, routine and conventional. See updated rejection above for more details of the analysis performed.
In reference to Applicant’s arguments about:
Rejections under 35 USC 103.
Examiner’s response:
Rejections for claims 1, 8-9 and 15 are withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-20150279366-A1; US-7702508-B2.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126